DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/16/2021, with respect to Claims 1 and 5 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-12 has been withdrawn. 
By this Amendment, without acceding to the rejection, Claims 1 and 5 are amended to make clearer that the magnetic markers are not a part of the system. By this Amendment, without acceding to the rejection, Claims 1 and 5 are amended to delete the language "as many as said at least two magnetic detection units." By this Amendment, without acceding to the rejection, Claims 1 and 5 are amended to make clearer that (1) the first and the second magnetic detection units are separated in a longitudinal direction of the vehicle with a distance, and (2) the plurality of magnetic markers are arranged at spacings equal to the distance respectively. Incidentally, the changes to Claims 1-3, 5-8 and 12 are believed to be sufficient to not invoke 35 U.S.C. §112 (f)/sixth paragraph. By this Amendment, without acceding to the rejection, Claims 1 and 5 are amended to delete the language "with reference to ...," and recite "setting a temporal range in which the first and the second magnetic detection units do not detect a same magnetic marker of the plurality of magnetic markers" and "determining whether a second detection time when the second magnetic detection unit detects second magnetism belongs to the temporal range starting from a first detection time when the first 
Further, without acceding to the rejections, Claims 4 and 9-11 are canceled without prejudice or disclaimer rendering the rejection moot as to those claims.
The examiner finds the applicants arguments and amendments sufficient to overcome the 35 U.S.C 112(b) rejection of Claims 1 and 5, and therefore the rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-3, 5-8, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a marker detection system, comprising: a first and a second magnetic detection units configured to detect a plurality of magnetic markers laid in a road, the first and the second magnetic detection units being attached to a vehicle and separated in a longitudinal direction of the vehicle with a distance, the plurality of magnetic markers being arranged at spacings equal to the distance respectively so that two of the plurality of magnetic markers are simultaneously detectable by the first and the second magnetic detection units; and processing circuitry configured to set a temporal range in which the first and the second magnetic detection units do not detect a same magnetic marker of the plurality of magnetic markers, determine whether a second detection time when the second magnetic detection unit detects second magnetism belongs to the temporal range starting from a first detection time when the first magnetic detection unit detects first magnetism, and2Application No. 16/495,117 Reply to Office Action of September 21, 2021in response to determining that the second detection time belongs to the temporal range, determine that the first magnetism and the second magnetism are adjacent magnetic markers of the plurality of magnetic markers (highlighted for emphasis). 
Nagai is considered the closest prior art to the claimed invention as currently claimed.
Regarding Claim 1, Nagai discloses a marker detection system (contained within vehicle (1) in figure 1-2), the system comprising: a first and second magnetic detection units [item 2 and 3, figures 1-2] configured to detect a plurality of magnetic markers [item 6, figure 2] laid in a road, the first and the second magnetic detection units being attached to a vehicle and separated in a longitudinal direction (see figure 1) of the vehicle [item 1, figures 1-2] with a distance, the plurality of magnetic markers [item 6, figure 2] being arranged at spacings equal to the distance respectively so that two of the plurality of magnetic markers [item 6, figure 2]  are simultaneously detectable (col. 10, lines 44-54 – see claim 1) by the first and second magnetic detection units [item 2 and 3, figures 1-2].
However, Nagai while does disclose processing circuitry configured to: set a temporal range in which the first and second magnetic detection units do not detect a same magnetic marker of the plurality of magnetic markers, he fails to disclose processing circuitry which sets a temporal range in which each of said at least two magnetic detection units do not detect a same magnetic marker of the plurality of magnetic markers. Nagai also fails to disclose the processing circuitry configured to: determine whether a second detection time when the second magnetic detection unit detects second magnetism belongs to the temporal range starting from a first detection time when the first magnetic detection unit detects first magnetism and in response to determining that the second detection time belongs to the 
Claim 5 contains similar language and limitations to that of Claim 1, and therefore Nagai teaches the method of Claim 5 in the same manner, and lacks the same teachings of Nagai. The remaining references cited fail to provide motivation for modification of Nagai in view of what would have been obvious to one of ordinary skill in the art.
Claims 2-3 and 6-8, and 12 depend upon that of Claims 1 and 5, and require all of the limitations of Claims 1 and 5, therefore Claims 2-3 and 6-8, and 12 are considered as allowed in view of their dependency upon that of Claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to marker detection systems and methods for detecting magnetic markers laid in a road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858